Citation Nr: 1402114	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder, including degenerative disc disease (DDD) from L2 to L5.

2.  Entitlement to service connection for a lower back disability, including DDD from L2 to L5 and S1.

3.  Entitlement to service connection for subluxation of the bilateral anterior femoral head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to February 1968, and from February 1968 to August 1970, with service in the Republic of Vietnam from March 1968 to March 1969.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened and denied on the merits service connection for a back strain, and denied service connection for asymmetric left arcuate lines, normal variant vs. occult lytic process, sacral, and service connection for scattered opacities in the proximal femurs.

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the record reflects that the Veteran is currently diagnosed with a lower back disability, including DDD from L2 to L5 and S1, and subluxation of the bilateral anterior femoral head.  Accordingly, the Board re-characterizes the service connection claims more broadly than did the RO, to reflect all the current diagnoses.

The Veteran was afforded a travel Board hearing in May 2013.  A copy of the hearing transcript has been associated with the claims file.
FINDINGS OF FACT

1.  An August 1983 rating decision by the RO denied service connection for a back strain, finding that there was no current disability.

2.  Since the August 1983 rating decision, the additional evidence that was not previously considered regarding a lower back disability is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lower back disability.

3.  Currently diagnosed lower back disability, including DDD from L2 to L5 and S1, is etiologically related to service.

4.  Currently diagnosed subluxation of the bilateral anterior femoral head is etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision, which denied service connection for a back strain, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a back strain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  Resolving any reasonable doubt in the Veteran's favor, currently diagnosed lower back disability, including DDD from L2 to L5 and S1, and currently diagnosed subluxation of the bilateral anterior femoral head, are related to service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claims for service connection for disabilities of the lower back and bilateral anterior femoral head.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran does not have a "chronic disease" listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Reopening Service Connection for Low Back Disability

The Veteran's claim for service connection for a lower back disability (then claimed as back strain) was denied in an August 1983 rating decision on the basis that symptoms of a back sprain were not chronic in service.  This was essentially a finding that no current disability was present.  No evidence was received within the year following the August 1983 decision such that the provisions of 38 C.F.R. 
§ 3.156(b) (2013) would apply; therefore, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In July 2009, the Veteran submitted a request to reopen service connection for a lower back disability.  The RO reopened and denied on the merits the Veteran's claim in a February 2010 rating decision; however, that determination to reopen the claim is not controlling on the Board.  Regardless of the RO's action reopening a previously-denied claim and adjudicating the issue on its merits, the Board must first determine if claim was properly reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

Prior to the August 1983 rating decision, the evidence of record consisted of the Veteran's service treatment records, and VA treatment records.  The evidence of record did not show a current diagnosis of DDD.  

Since the August 1983 rating decision, the Veteran has submitted lay testimony from fellow service members attesting to the Veteran's involvement in a helicopter crash and his subsequent back injury.  VA treatment records and private treatment records from Dr. L.G.H., B.S., D.C. provide a current diagnosis and etiology opinion regarding a lower back disability.  Records from the United States Department of the Army verify the Veteran's involvement in a helicopter crash.  The transcript from the May 2013 Board hearing both elaborated on the circumstances of the initial in-service injury, and clarified statements made by the physician who treated the Veteran following the in-service injury.

The evidence received since the August 1983 rating decision is new to the file and raises a reasonable possibility of substantiating the claim, because it pertains to the questions of the current disability and the nature and severity of the in-service injury.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a lower back disability.  See 38 C.F.R. 
§ 3.156(a).  New and material evidence having been received, the Board will consider service connection for a lower back disability on the merits below.

Service Connection for Low Back Disability and Femoral Head Disabilities

The Veteran asserts that the impact of two helicopter crashes, or "hard landings," in service caused the current lower back and bilateral anterior femoral head disabilities.  Specifically, the Veteran asserts that the nature and severity of the in-service injury was not properly assessed at the time of the injury due to lack of medical technology in the field and his general health and fitness. 

After review of all the evidence, lay and medical, the Board finds that the Veteran sustained an injury to the lower back and bilateral anterior femoral head during active duty service.  The evidence of record shows that the Veteran was involved in two helicopter crashes while serving in Vietnam.  In March 1968, the Veteran was a passenger aboard a supply helicopter when it was forced to make a crash landing.  In November 1968, while the Veteran was returning from a combat mission, the helicopter he was piloting experienced a mechanical failure and he was forced to make a crash landing in the jungle.  In support of his claim, the Veteran submitted his own statements and those of fellow service members who witnessed the incidents, as well as an official accident report on the November 1968 crash from the United States Department of the Army.  

A November 1968 service treatment record shows that the Veteran was seen for an abrasion on his left shin after a forced landing, but notes no back injury.  A December 1968 treatment record states, "release to flying duty, against my better judgment."  At the May 2013 Board hearing, the Veteran explained that the physician who authored that note had been frustrated because the limited medical technology available in the field only allowed him to determine that the Veteran did not have any broken bones, and could not verify any other adverse effects of the impact; therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that he sustained an injury to his lower back and bilateral anterior femoral head during active duty service. 

The Board finds that the Veteran has current lower back and bilateral anterior femoral head disabilities.  A December 2002 private radiology report shows that the Veteran had focal sclerotic subtle opacities in the proximal most portions of both femurs, and recommended further evaluation.  A September 2009 treatment record from Dr. L.G.H. shows a diagnosis of DDD of the lower back from L2 to S1.  
Dr. L.G.H. noted diagnoses of lumbar radiculitis with subluxation of L5, and sciatic joint dysfunction with lumbar/lumbosacral invertebral disc degeneration.  Additionally, Dr. L.G.H. noted subluxation of the anterior femoral head bilaterally.  


Finally, the Board finds that the evidence of record is in relative equipoise on the question as to whether the Veteran's current lower back and bilateral anterior femoral head disabilities are etiologically related to the injuries sustained while serving on active duty in Vietnam.  In an April 2010 treatment record, Dr. L.G.H. states that the Veteran's current lower back and bilateral anterior femoral head disabilities are consistent with the injuries sustained during two helicopter accidents in 1968 while serving in Vietnam.  

Although the December 2002 radiology report indicates that the Veteran's femur condition may be due to a congenital disorder rather than the in-service injuries, the report also notes that further evaluation was required.  The Board finds more probative the April 2010 treatment record from Dr. L.G.H. that attributes the Veteran's bilateral anterior femoral head subluxation to the 1968 helicopter crashes.  Resolving reasonable doubt in the Veteran's favor, his lower back and bilateral anterior femoral head disabilities are related to service.

Additionally, the Board notes that, while the Veteran is currently service connected for peripheral neuropathy of the bilateral lower extremity, this disability is separate from the subluxation of the femur disability.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Code 5255 (providing the rating schedule for impairment of the femur) and 38 C.F.R. § 4.124a, Diagnostic Code 8520 (providing the rating schedule for peripheral neuropathy).  Although 38 C.F.R. § 4.55 prohibits rating the same functional impairment due to muscle injury disability with the same functional impairment due to neurological disorders, peripheral neuropathy and subluxation of the femoral head (orthopedic disability) are different disabilities that affect different body systems, and there are separate rating criteria; therefore, resolving any 

reasonable doubt in the Veteran's favor, the Board finds that his current lower back and bilateral anterior femoral head disabilities resulted from the injury he sustained during two helicopter crashes while serving on active duty in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a lower back disability is granted.

Service connection for a lower back disability, including DDD from L2 to L5 and S1, is granted.

Service connection for subluxation of the bilateral anterior femoral head is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


